Exhibit 10.2

AMENDMENT NO. 1 TO

AMENDED AND RESTATED DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED DEVELOPMENT AND COMMERCIALIZATION
AGREEMENT (“Amendment No. 1”) is made and entered into effective as of September
24, 2015 (the “Effective Date”), by and between Tandem Diabetes Care, Inc., a
Delaware corporation, having a principal place of business at 11045 Roselle St.,
San Diego, CA 92121 (“Tandem”) and DexCom, Inc., a Delaware corporation, having
a principal place of business at 6340 Sequence Drive, San Diego, CA 92121
(“DexCom”). Capitalized terms used herein and not otherwise defined shall have
the same meanings as given them in the Agreement (as defined below).

 

Background

 

A.

Tandem and DexCom have previously entered into that certain Amended and Restated
Development and Commercialization Agreement, effective January 4, 2013 (as
amended, the “Agreement”), pursuant to which the parties agreed to collaborate
on development and commercialization of an Integrated System; and

B.

The parties desire to amend the Agreement as set forth herein.  

 

The parties therefore agree as follows:

 

1.

The Agreement is hereby amended as follows:

 

a.

The heading for Section 3.3 is hereby amended and restated in its entirety to
read:  “Intellectual Property License; Marketing Fund.”

 

b.

Section 3.3.2 is hereby amended and restated in its entirety as set forth below:

In consideration of the license granted by Section 3.3.1, Tandem agrees to
commit One Hundred Dollars ($100.00) for each Integrated System sold by Tandem
and its sublicensees in the Agreed Markets (the “Marketing Fund”) for
incremental marketing activities associated with the Integrated System that are
in addition to a level of ordinary course marketing activities contemplated by
Sections 7.7.4 and 7.9.1 of this Agreement or marketing activities to support
other Tandem and Dexcom jointly funded development projects. Any such
incremental marketing activity will be [***] and the activities will be
[***].  Tandem [***] to [***] of the Marketing Fund [***], unless [***]. In the
event that [***], the parties will meet and discuss [***] and [***] and [***]
shall be [***]. Within [***] days after the end of each calendar quarter, Tandem
shall deliver to DexCom a report setting forth for such quarter the gross number
of Integrated Systems sold (by Tandem and its sublicensees) and amount of the
Marketing Fund made available hereunder.  Tandem shall keep accurate books and
accounts of record in connection with the calculation and expenditure of the
Marketing Fund.  Tandem shall maintain such records for a period of at least
[***] in which they were generated.  Upon [***] prior written notice, DexCom may
audit, at [***], the relevant books and records of Tandem as may be reasonably
necessary to verify the accuracy of the reports submitted by Tandem in
connection with the Marketing Fund.  

1

 

--------------------------------------------------------------------------------

Any such audit shall be subject to any third party service provider working on
DexCom’s behalf entering into a confidentiality agreement to protect Tandem’s
confidential information that is in a form reasonably satisfactory to both
parties. In addition, [***] and at [***], Tandem [***] pertaining to the sale of
Integrated Systems [***] at the next time that [***].   

 

c.

The parties mutually acknowledge and agree that they have been informed of the
regulatory plan to seek and maintain regulatory approval of the Integrated
System in the United States, but as of the date hereof have not developed a
written Regulatory Plan as contemplated by Section 4.1 of the Agreement.

 

d.

The parties mutually agree that Section 7.2.2 is amended and restated in its
entirety as follows: “Tandem and DexCom agree to establish a process by which
Tandem will deliver the Integrated System and DexCom will deliver Sensors and
Transmitters to a customer. [***].”

 

e.

In satisfaction of the provisions of Section 7.4, the parties hereby mutually
agree that they have each previously reviewed and approved the warranties
provided in the user manual accompanying the Integrated Device as included in
the initial Regulatory Approval. The warranties actually included in such user
manual shall supercede any warranties provided in Exhibit E of the Agreement,
and Exhibit E is hereby deleted and removed, and shall be of no further force or
effect.

 

f.

In accordance with the provisions of Section 7.5.1, the parties hereby confirm
that they have mutually agreed to use “t:slim G4” as the primary brand name for
the Integrated System.” Dexcom further acknowledges that it has previously
reviewed and approved the final configuration of the Integrated System and
packaging as contemplated by the initial Regulatory Approval for the product,
and hereby: (i) confirms that the Integrated System and packaging thereof as
included in the initial Regulatory Approval satisfied the requirements of second
sentence of Section 7.5.1(a); and (ii) waives the requirements under Section
7.5.1(a) to display a DexCom trademark as contemplated thereby.  

 

g.

The last sentence of Section 7.5.2 is hereby amended and restated in its
entirety as follows:  “Any newly created Marketing Materials will be presented
to a DexCom designated representative at least once each calendar quarter for
review to confirm compliance with this section.”

 

h.

The parties confirm that they previously mutually agreed to a Commercial Launch
Date of September 24, 2015 as contemplated by Section 7.6.1.

 

i.

The parties mutually agree that Section 7.6.4 is amended and restated in its
entirety as follows:  “Tandem and DexCom agree to establish a process by which
Tandem will promptly deliver to DexCom information regarding customers that are
shipped an Integrated System on a direct basis to facilitate DexCom’s supply of
Sensors and Transmitters to such customer. Customers that receive an Integrated
System through an authorized third party distributor are expected to also
receive supplies of Sensors and Transmitters through the same distributor, and
information for those customers will not be provided by Tandem to Dexcom.
Further details of this process will be mutually agreed by the parties.”

 

j.

The last two sentences of Section 7.10.1 and Exhibit F to the Agreement are
hereby deleted and removed and shall be of no further force or effect.

2

 

--------------------------------------------------------------------------------

 

k.

The following sentence is hereby added at the end of Section 7.7.1:  “Promptly
following FDA Approval of the Integrated System, DexCom shall provide Tandem
with Sensors and Transmitters [***] to be used for training as follows: 

Quantity

Product

[***]

demonstration Transmitters

[***]

demonstration Sensors

[***]

live Transmitters

[***]

live Sensors

Thereafter, DexCom shall make available to Tandem additional Sensors and
Transmitters to be used for training [***].

 

l.

The following is hereby added as a new Section 7.7.5:  “7.7.5.  DexCom, [***],
shall make its patient care team reasonably available to provide additional
training regarding the Sensors and Transmitters to Integrated System customers
requiring additional assistance.”

 

m.

Exhibit G of the Agreement is removed and deleted, and of no further force and
effect, and Section 11.1.1 of the Agreement is hereby amended and restated in
its entirety as follows: “On or before the Commercial Launch Date, the parties
shall enter into a form of Quality Agreement related to the Integrated System
and Sensors and Transmitters. The Quality Agreement may be amended from time to
time by mutual written agreement of the parties.”

2.

This Amendment No. 1 may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall be considered one
and the same agreement, it being understood that all parties need not sign the
same counterpart. The exchange of copies of this Amendment No. 1 and of
signature pages by facsimile transmission or by email transmission in portable
document format, or similar format, shall constitute effective execution and
delivery of such instrument(s) as to the parties and may be used in lieu of the
original Amendment No. 1 for all purposes.

 

3.

Except as provided herein, all other terms, conditions and provisions of the
Agreement shall remain in full force and effect.

 

4.

This Amendment No. 1 and the Agreement, including all documents referred to
herein and attached hereto, constitutes the entire agreement of the parties on
the subject matter hereof and supersedes all prior representations,
understandings and agreements between the parties with respect to such subject
matter.

 




3

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their duly authorized corporate officers or representatives, which
shall be effective as of the Effective Date set forth above. 

 

 

 

TANDEM DIABETES CARE, INC.

 

By: /s/ Kim Blickenstaff

 

Name: Kim Blickenstaff

 

Title:President & CEO

 

Date:October 23, 2015

DexCom, INC.

 

By: /s/ Jess Roper______

 

Name:Jess Roper

 

Title:CFO

 

Date:October 27, 2015

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 OF AMENDED AND RESTATED DEVELOPMENT AND
COMMERCIALIZATION AGREEMENT]

 

 

4

 